              Case 2:20-cv-01463-RSM Document 12 Filed 01/25/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSE LUIS ALEJANDRO-BERNABE,

 9                              Petitioner,                 CASE NO. C20-1463-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11   WILLIAM P. BARR, et al.,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The case is dismissed with prejudice.

18          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

19   Tsuchida.

20          Dated this 25th day of January, 2021.

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
